Case 3:21-cv-02886-JCS Document 1-8 Filed 04/21/21 Page 1 of 2




                   EXHIBIT
                      8
                    Case 3:21-cv-02886-JCS Document 1-8 Filed 04/21/21 Page 2 of 2


Jonah Grossbardt

From:                  Support <copyright@airbnb.com>
Sent:                  Friday, August 14, 2020 11:23 AM
To:                    Notice from SRIPLAW
Subject:               Airbnb: Airbnb Customer Service




                                                    Airbnb Community Support




     Jacob T, Aug 14, 2020, 11:23 AM PDT:

     Dear SRIPLAW,

     I am writing today in response to your DMCA notice for listing Tiny House Compound on Llano River

     We have removed the photographs you identified.

     The host has ten (10) days to provide a valid counter‐notice. If no notice is received, we will consider this matter
     closed.

     Sincerely,

     Jacob
     https://link.edgepilot.com/s/6f0f432d/4uoNmq5l0UOurAYwpnHXJA?u=http://www.airbnb.com/help

                                        THIS EMAIL IS A SERVICE FROM AIRBNB COMMUNITY SUPPORT




                                  THIS EMAIL IS A SERVICE FROM AIRBNB COMMUNITY SUPPORT.
                                                 For more information visit our Help Center
[WVGY9Y‐5VKY]


Links contained in this email have been replaced. If you click on a link in the email above, the link will be analyzed for known threats.
If a known threat is found, you will not be able to proceed to the destination. If suspicious content is detected, you will see a
warning.




                                                                     1
